number release date id office uilc cca-121104-10 from ---------------------- sent wednesday date pm to ------------------- subject timber this is in response to your question about how a taxpayer computes gain on the sale of timber from a tract of land owned by the taxpayer the taxpayer must maintain a basis for the timber that is separate from the basis in the land the regulation below shows this in the discussion of the basis used for determining a taxpayer’s cost_depletion deduction on the sale of timber see the underlined portions sec_1_612-1 basis for allowance of cost_depletion a in general the basis upon which the deduction for cost_depletion under sec_611 is to be allowed in respect of timber property is the adjusted_basis provided in sec_1011 for the purpose of determining gain upon the sale_or_other_disposition of such property except as provided in paragraph b of this section the adjusted_basis of such property is the cost or other basis determined under sec_1012 relating to the basis_of_property adjusted as provided in sec_1016 relating to adjustments to basis and the regulations under such sections in the case of the sale of a part of such property the unrecovered_basis thereof shall be allocated to the part sold and the part retained b special rules the basis for cost_depletion of timber property does not include i amounts recoverable through depreciation_deductions through deferred expenses and through deductions other than depletion and ii the residual_value of land and improvements at the end of operations in the case of timber property the basis for cost_depletion does not include amounts representing the cost or value of land emphasis added as you are aware a taxpayer who disposes of timber does not always take a depletion deduction on the timber sold depending on how the taxpayer makes the disposition how the taxpayer holds the timber and the elections that the taxpayer makes the taxpayer may use the adjusted depletion basis of the timber in computing gain_or_loss under sec_631 or b on the timber instead of taking a depletion deduction generally at the time a taxpayer acquires land and timber the taxpayer should allocate the taxpayer’s basis between the land and the timber the tax treatment of timber owners is described in the market_segment_specialization_program mssp - hardwood timber industry page is a good description of this tax treatment for various ways that a taxpayer can hold and dispose_of timber if you would like to discuss this further please give me a call
